UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4459


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES MILTON MCEACHERN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00322-TDS-1)


Submitted:   February 13, 2015            Decided:   March 5, 2015


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Andrew C. Cochran, Special Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James     Milton      McEachern         appeals         the    195-month,      below-

Guidelines      sentence         imposed      following        his    guilty      plea   to

possession with intent to distribute more than fifty grams of a

mixture and substance containing cocaine base, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(B) (2012).                            He argues that the

district      court    erred      when     it     classified         him   as    a    career

offender.     Finding no error, we affirm.

      We review sentences for reasonableness “under a deferential

abuse-of-discretion standard.”                  Gall v. United States, 552 U.S.

38,     41   (2007).        We    review        de     novo    the    district       court’s

conclusion      that    a    prior       conviction       qualifies        as   a    career

offender predicate.           United States v. Jones, 667 F.3d 477, 482

(4th Cir. 2012).

      A defendant qualifies as a career offender if he has two

prior    convictions        for    a   crime      of    violence      or   a    controlled

substance offense that were punishable by a term of imprisonment

exceeding      one     year.           U.S.       Sentencing         Guidelines      Manual

§ 4B1.1(a) (2013).            A district court must look to whether a

particular defendant could have received more than one year in

prison based upon his offense class and prior record level to

determine whether a prior North Carolina conviction may serve as

a career offender predicate offense.                     United States v. Simmons,

649 F.3d 237, 244 (4th Cir. 2011) (en banc).

                                              2
     The   district      court      here   concluded        that     McEachern’s       2001

conviction for possession with intent to sell or deliver cocaine

was a career offender predicate.                  The district court had before

it the North Carolina judgment of conviction, which indicated

that a North Carolina court sentenced McEachern on three felony

convictions, including the possession with intent to sell or

deliver    cocaine    conviction.                These    three    convictions         were

consolidated into one Class C felony based on a felony habitual

offender   charge     and        McEachern       was     sentenced      to   seventy    to

ninety-three months’ imprisonment.                     We find that the district

court   correctly     determined        that      McEachern       was    subject   to    a

sentence   in   excess      of    one   year      for    his   controlled      substance

offense.

     Accordingly, we affirm the district court’s judgment.                              We

dispense    with     oral    argument        because        the    facts     and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                                              AFFIRMED




                                             3